DETAILED ACTION
The Examiner acknowledges the amendments received 08 November 2021. Claims 7-11 are added; claims 1-11 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant's arguments filed 21 November 2021 have been fully considered but they are not persuasive. The Applicant argues the amended subject matter. The Examiner includes Schmidt’s Figure 8 to clarify the rejection in view of these amendments:

    PNG
    media_image1.png
    289
    516
    media_image1.png
    Greyscale

As shown by the arrow, each of the tabs 76 and 78 contain at least two bends, i.e., the corners at the top of the tabs.
With regards to newly submitted claims 7-11, these will be addressed below in the prior art rejection.

Claim Objections
In view of the amendments received 08 November 2021, the Examiner withdraws the objection to claims 1 and 3.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the second tabs" in lines 7-8. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schmidt et al (U.S. 2004/0106959). Schmidt discloses (Figures 7-11) an insulative carrier (par. 0011) including a first side and a second side; a set of conductive components where each component includes an electrode portion disposed on the first side of the carrier, and a first tab (par. 0012) and a second tab (par. 0042) that are integral with the electrode portion and extend outward from opposite ends of the electrode portion and through the carrier to the second side of the carrier, the first tab and the second tabs having a bend at the second side of the carrier; a set of conductors where each conductor extends along a longitudinal dimension of the insulative carrier; a plurality of joints, each joint of the plurality of joints coupling a conductor to a corresponding conductive component, the joint being present between an outer edge of the first tab and an outer edge of the second tab; wherein each channel of tile first and second sets of channels extends between a corresponding component of the first and second columns of components and the at least one longitudinally extending channel.
Regarding claim 2, Schmidt disclose (par. 0016) a tubular channel extending from the carrier, the tubular channel including a pre-formed bend; and wherein the conductors of the first set of conductors are further disposed in the tubular channel.
Regarding claim 3, Schmidt discloses (Figures 8-9 and 11) the conductive components are present as a first column and a second column and wherein the set of conductors comprises a first set coupled to the conductive components of the first column and a second set coupled to the conductive components of the second column, the assembly further comprising: a first longitudinally extending channel and a second longitudinally extending channel (par. 0045); a first set of channels extending between the corresponding component of the first column and the first longitudinally extending channel; a second set of channels extending between the corresponding component of the second column and the second longitudinally extending channel; wherein the first set of conductors is disposed in the first longitudinally extending channel; and wherein the second set of conductors is disposed in the second longitudinally extending channel.
Regarding claim 4, Schmidt disclose (Figure 2) a first tubular channel extending from the carrier and a second tubular channel extending from the carrier, each of the first and second tubular channels including a pre-formed bend; and wherein the first set of conductors is further disposed in the first tubular channel, and the second set of conductors is further disposed in the second tubular channel.
Regarding claim 5, Schmidt discloses (Figures 8-9 and 11) a third column of conductive components, the third column disposed between the first and second longitudinally extending channels and including a first group of conductive components 
Regarding claim 6, Schmidt disclose (Figure 2) a first tubular channel extending from the carrier and a second tubular channel extending from the carrier, each of the first and second tubular channels including a pre-formed bend; and wherein the first set of conductors is further disposed in the first tubular channel, and the second set of conductors is further disposed in the second tubular channel.
Regarding claim 7, Schmidt discloses (Figures 7-11) an insulative carrier (par. 0011) including a first side and a second side; a set of conductive components where each component includes an electrode portion disposed on the first side of the carrier, and a first tab (par. 0012) and a second tab (par. 0042) that are integral with the electrode portion and extend outward from opposite ends of the electrode portion and through the carrier to the second side of the carrier; a set of conductors where each conductor extends along a longitudinal dimension of the insulative carrier; a plurality of joints, each joint of the plurality of joints coupling a conductor to a corresponding conductive component, the joint being present between an outer edge of the first tab and an outer edge of the second tab; wherein each channel of tile first and second sets of channels extends between a corresponding component of the first and second columns of components and the at least one longitudinally extending channel, the assembly further comprising (Figures 8-9 and 11) a first longitudinally extending channel and a second longitudinally extending channel (par. 0045); a first set of channels extending between the corresponding component of the first column and the first longitudinally extending channel; a second set of channels extending between the corresponding component of the second column and the second longitudinally extending channel; wherein the first set of conductors is disposed in the first longitudinally extending channel; and wherein the second set of conductors is disposed in the second longitudinally extending channel.
Regarding claim 8, Schmidt disclose (par. 0016) a tubular channel extending from the carrier, the tubular channel including a pre-formed bend; and wherein the conductors of the first set of conductors are further disposed in the tubular channel.
Regarding claim 9, Schmidt disclose (Figure 2) a first tubular channel extending from the carrier and a second tubular channel extending from the carrier, each of the first and second tubular channels including a pre-formed bend; and wherein the first set of conductors is further disposed in the first tubular channel, and the second set of conductors is further disposed in the second tubular channel.
Regarding claim 10, Schmidt discloses (Figures 8-9 and 11) a third column of conductive components, the third column disposed between the first and second longitudinally extending channels and including a first group of conductive components and a second group of conductive components; and a third set of conductors coupled to the first group and a fourth set of conductors coupled to the second group.
Regarding claim 11, Schmidt disclose (Figure 2) a first tubular channel extending from the carrier and a second tubular channel extending from the carrier, each of the first and second tubular channels including a pre-formed bend; and wherein the first set of conductors is further disposed in the first tubular channel, and the second set of conductors is further disposed in the second tubular channel.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/DEBORAH L MALAMUD/           Primary Examiner, Art Unit 3792